            Case 1:20-cv-01180-LY-SH Document 8 Filed 03/02/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION
 BRIAN COLLISTER,                                  §
           Plaintiff                               §
                                                   §
 v.                                                §
                                                   §       CASE NO. 1:20-CV-01180-LY-SH
 AMERICAN ARBITRATION                              §
 ASSOCIATION, KXAN-TV, ERIC                        §
 LASSBERG, CHAD CROSS,
 NEXSTAR MEDIA GROUP, INC.,                        §
 TERRI BUSH, JACKSON LEWIS,                        §
 P.C., and WILLIAM L. DAVIS,                       §
              Defendants                           §

                                               ORDER

      Before the Court are Plaintiff’s Complaint, filed December 1, 2020 (Dkt. 1), and Plaintiff’s

More Definite Statement, filed February 19, 2021 (Dkt. 7). The District Court has referred all

pending and future motions in this case to the undersigned Magistrate Judge for disposition and

Report and Recommendation, pursuant to 28 U.S.C. § 636(b), Federal Rule of Civil Procedure 72,

and Rule 1 of Appendix C of the Local Rules of the United States District Court for the Western

District of Texas.

      Plaintiff Brian Collister filed a Motion to Proceed In Forma Pauperis seeking leave to file his

Complaint without having to pay the filing fee. Dkt. 2. After reviewing his Application and

financial affidavit in support, the Court found that Collister was indigent and granted him in forma

pauperis status. Dkt. 5 at 1. The Court also ordered Collister to submit a More Definite Statement.

Id. at 5.

      Because Plaintiff has been granted leave to proceed in forma pauperis, the Court is required

by standing order to review his Complaint under 28 U.S.C. § 1915(e)(2). A district court may

summarily dismiss a complaint filed in forma pauperis if it concludes that the action is (1) frivolous



                                                  1
         Case 1:20-cv-01180-LY-SH Document 8 Filed 03/02/21 Page 2 of 3




or malicious; (2) fails to state a claim on which relief may be granted; or (3) seeks monetary relief

against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

    Pro se complaints are liberally construed in favor of the plaintiff. Haines v. Kerner, 404 U.S.

519, 520-21 (1972). The Court must “accept as true the allegations of the complaint, together with

any reasonable inferences that may be drawn therefrom.” Ryland v. Shapiro, 708 F.2d 967, 969

(5th Cir. 1983). In deciding whether a complaint states a claim, “[t]he court’s task is to determine

whether the plaintiff has stated a legally cognizable claim that is plausible, not to evaluate the

plaintiff’s likelihood of success.” Lone Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d

383, 387 (5th Cir. 2010).

    A claim has facial plausibility “when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

Id. However, a plaintiff’s pro se status does not offer him an “impenetrable shield, for one acting

pro se has no license to harass others, clog the judicial machinery with meritless litigation, and

abuse already overloaded court dockets.” Farguson v. Mbank Houston N.A., 808 F.2d 358, 359

(5th Cir. 1986).

    Plaintiff seeks to enjoin a pending arbitration on the basis that the arbitration clause in his

employment contract with Defendants KXAN-TV and Nexstar was obtained by fraud and should

be declared void. Dkt. 1 at 2, 4; Dkt. 7 at 1-2. Plaintiff has alleged facts that, if true, might support

declaratory relief under 28 U.S.C §§ 2201(a) and 2202. Accordingly, the Court should not dismiss

Plaintiff’s claim under 28 U.S.C. § 1915(e)(2)(B) as frivolous at this time.




                                                   2
         Case 1:20-cv-01180-LY-SH Document 8 Filed 03/02/21 Page 3 of 3




    Based on the foregoing, the Court ORDERS the CLERK to issue summons in this case and

FURTHER ORDERS the United States Marshals Service to attempt service without pre-payment

of a service fee.

    SIGNED on March 2, 2021.



                                                SUSAN HIGHTOWER
                                                UNITED STATES MAGISTRATE JUDGE




                                           3
